Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 16/799,074 COMPOSITE EXHAUST ISOLATORS WITH REDUCED ABSORPTIVITY filed on 2/24/2020.  Claims 1-20 are pending.  Claims 1-16 are withdrawn.  This Final Office Action is in response to applicant’s reply dated 3/2/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action. 
	 
Claim Rejections - 35 USC § 103
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 9470134 to Hirukawa and in view of United States Patent Publication No. 2010/0151191 to Thomas et al.
With regards to claim 17, Hirukawa discloses applicant’s basic inventive concept, including a device having a chassis (2), an exhaust system (122, 120) arranged below the chassis; and at least one coupling device (309) coupling the exhaust system to the chassis and formed of rubber (See Col. 1 line 44).
	Hirukawa does not teach that the rubber isolator is an aluminum particle/rubber composite. 

	With regards to claim 18, Hirakawa teaches, wherein the at least one coupling device includes a plurality of apertures (311, 329) to interface with connecting structures extending between the chassis and the at least one coupling device and between the at least one coupling device and the exhaust system.
	With regards to claim 19, Hirakawa teaches wherein each of the plurality of apertures is surrounded by a cylindrical structure and wherein each cylindrical structure is connected to an adjacent cylindrical structure by a bridge (309).
	With regards to claim 20, Hirakawa teaches wherein the at least one coupling device includes slots extending through at least a portion of a depth of the flexible structure.  

Response to Arguments
	The applicant’s argument are moot in view of the new grounds of rejection above.   


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/17/22